Citation Nr: 0813163	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-30 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a shortened right 
leg.   

2.  Entitlement to service connection for scoliosis.  

3.  Entitlement to a higher initial rating for service-
connected depression, evaluated as 50 percent disabling prior 
to January 26, 2004, and as 70 percent disabling thereafter.  

4.  Entitlement to an increased rating for service-connected 
degenerative disc disease, lumbar spine, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to an initial compensable evaluation for 
service-connected hearing loss.  

6.  Entitlement to an effective date prior to October 7, 2002 
for service connection for depression.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from May 1996 to May 2001.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In October 2002, the RO granted the veteran's claim 
for an increased evaluation for service-connected 
degenerative disc disease, lumbar spine, to the extent that 
it increased his evaluation from noncompensable to 10 
percent.  In February 2003, the RO denied the veteran's claim 
for service connection for "right leg shorter than left 
leg," and scoliosis, and granted service connection for 
depression, evaluated as 50 percent disabling, with an 
effective date for service connection of October 7, 2002.  

In March 2003, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable (0 
percent disabling).  In September 2004, the RO denied a claim 
for an effective date prior to October 7, 2002 for service 
connection for depression.  In July 2006, the Board remanded 
the claims for additional development.  In November 2007, the 
RO increased the veteran's evaluation for his depression to 
70 percent, with an effective date of January 26, 2004.  

In July 2004, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
September 2004, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2007).  
Accordingly, the Board will proceed without further delay.




FINDINGS OF FACT

1.  The veteran did not sustain a superimposed disease or 
injury to his congenital shortened right leg, or congenital 
scoliosis, as the result of his active military service.  

2.  Prior to January 26, 2004, the veteran's depression has 
been manifested by complaints of depression, an inability to 
play with his children as he would like, poor sleep, and 
marital difficulties, and GAF scores of between 53 and 60; 
his psychiatric disorder has not resulted in occupational and 
social impairment with deficiencies in most areas.  

3.  As of January 24, 2004, the veteran's depression is shown 
to be manifested by complaints of depression, feelings of 
hopelessness, helplessness, and worthlessness, an inability 
to socialize with his children as he would like, poor sleep, 
and marital difficulties, and GAF scores of 45 and 48, but 
has not resulted in total occupational and social impairment.  

4.  Prior to January 6, 2003, the veteran's degenerative disc 
disease, lumbar spine, is manifested by complaints of pain, 
with forward flexion to 90 degrees, backward (extension) to 
20 degrees, lateral rotation to 30 degrees, (bilaterally), 
and lateral flexion to 40 degrees; but not moderate 
limitation of motion; muscle spasm on extreme forward bending 
nor loss of lateral spine motion unilaterally in a standing 
position.  

5.  As of January 6, 2003, the veteran's lumbosacral strain 
is productive of subjective complaints of pain, stiffness, 
and weakness; with no more than moderate limitation of 
motion, but not: listing of whole spine to opposite side, 
positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion, nor favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  

6.  The veteran is shown to have level I hearing in his left 
ear, and level I hearing in his right ear.  

7.  In February 2003, the RO granted service connection for 
depression and assigned an effective date for service 
connection of October 7, 2002.

8.  A claim for service connection for depression was 
received no earlier than October 7, 2002.  


CONCLUSIONS OF LAW

1.  The veteran does not have a shortened right leg, or 
scoliosis, as a result of active military service, or a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007); VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990).  

2.  Prior to January 26, 2004, the criteria for an evaluation 
in excess of 50 percent for depression have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9434 (2007).  

3.  As of January 24, 2004, the criteria for an evaluation in 
excess of 70 percent for depression have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9434 (2007).  

4.  Prior to January 6, 2003, the criteria for a rating in 
excess of 10 percent for degenerative disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & 2002); 38 C.F.R. §§ 4.40. 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect September 23, 2002).   

5.  As of January 6, 2003, the criteria for a rating 20 
percent, and no more, for degenerative disc disease of the 
lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40. 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (as in effect September 26, 2003).  

6.  The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).

7.  The legal criteria for an effective date prior to October 
7, 2002 for service connection for depression have not been 
met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has scoliosis as a result of his 
service.  He argues that both his scoliosis is not a 
congenital condition or developmental defect, that it was not 
discovered until after separation from service, that nobody 
in his family has this condition, and that "therefore this 
condition must be service connected."  See notice of 
disagreement, received in April 2003.  He further argues that 
his shortened right leg is not a congenital condition or a 
developmental defect, and that it is due to his "scoliosis 
and other back conditions which were sustained during my time 
in the service."  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation.  38 
C.F.R. § 3.303(c) (2007).  

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term 
"disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  Id.  

Decisions of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

The veteran's service medical records include an entrance 
examination report, dated in February 1996, which shows that 
the veteran's lower extremities, and spine, were clinically 
evaluated as normal.  An accompanying "report of medical 
history," shows that he denied a history of recurrent back 
pain.  See also examination reports, (and accompanying 
reports of medical history) dated in May 1997 and November 
1999 (same).  Reports, dated in May 2000, show that he sought 
treatment for complaints of low back pain that radiated down 
his legs, of two week's duration.  He denied any injury, but 
indicated that he had recently had a PT (physical training) 
test, and been lifting rotor blades.  He received several 
treatments for back pain that month, and the reports note 
that on examination, the left leg was 1/4-inch longer than the 
right leg.  The assessments noted low back strain, rule out 
HNP (herniated nucleus pulposus) with an S1 nerve root 
irritations and radiculopathy, and MLBP (mechanical low back 
pain).  He was started on physical therapy, and given 
medication.  He received additional low back treatment in 
November and December of 2000, and January 2001.  A CT 
(computerized tomography) scan of the lumbar spine, dated in 
December 2000, was normal.  A separation examination report 
is not of record.  

A pre-discharge VA spine examination report, dated in January 
2001, shows that the veteran complained of backache.  The 
report indicates that he had no postural abnormalities or 
fixed deformities.  The diagnosis was lumbosacral strain.  An 
associated X-ray report for the lumbosacral spine contains an 
impression of "no significant abnormality."  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2001 and 2007, and a 
decision of the Social Security Administration (SSA).  VA 
progress notes, dated between 2002 and 2004, show many 
complaints of back pain.  A January 2002 progress note shows 
that the veteran complained of back pain, and asserted that 
he had a leg length discrepancy.  The assessment was back 
pain with radicular symptoms.  A January 2002 VA X-ray report 
for the lumbar spine notes "normal lumbar spine."  A 
February 2002 progress note shows that the examiner stated 
that he had been requested to evaluate the veteran for a leg 
length discrepancy and back pain, which the veteran stated 
had been confirmed by X-ray during service.  The report notes 
that there was no pelvic obliquity.  The impression was back 
pain.  

A February 2002 VA magnetic resonance imaging (MRI) study 
contains an impression of "very mild scoliosis of the lumbar 
spine showing convexity to the right, no evidence of bone or 
joint involvement."  A February 2002 VA MRI report for the 
pelvis contains an impression noting that the right iliac 
crest was one centimeter higher than the left.  A March 2002 
progress note shows that there was no leg length discrepancy 
when measured using the true length measurements," that 
there was no pelvic obliquity, and that ambulation was 
normal.  The impression was back pain.  Progress notes dated 
thereafter show a number of treatments for low back pain, 
with notations of chronic back pain. 

A VA examination report, dated in October 2002, notes that 
the examiner was requested to evaluate the veteran's claim 
that one leg was shorter than the other.  The examiner stated 
that, "To my review, no significant scoliosis is identified 
clinically."  He further stated, "I evaluated the veteran 
also for a leg length discrepancy with the veteran standing 
with visible and palpable measurements of the posterior iliac 
crest with the veteran standing, there does not appear to be 
any significant leg length discrepancy."  Such findings 
provide highly probative evidence against this claim.        

The report notes that X-rays of the lumbar spine taken in 
February 2002 had shows "very mild scoliosis with convexity 
to the right."  The diagnosis noted chronic mechanical low 
back pain with underlying degenerative disc changes, and, "I 
found no clinical evidence of leg length discrepancy of the 
lower extremities.  The veteran does have some very mild 
scoliosis of the lumbar spine which is not apparent 
clinically, but it is apparent radiographically."  

A VA examination report, dated in January 2003, shows that 
the examiner stated that there was no physical evidence of 
scoliosis, although he noted that there was evidence of minor 
scoliosis by history.  The examiner further noted that the 
veteran had a 1/2-inch to 3/4-inch angulation on the ilium to the 
right.  The examiner indicated that it was probable that the 
aggravation of the lumbosacral spine was due to the 
discrepancy in the leg length, and that inserts may help 
alleviate these symptoms.  

Reports from the Geneva Medical Group (GMC), dated in 
December 2003 and March 2004, show treatment for back 
symptoms, with diagnoses of degenerative disc disease, lumbar 
pain, scoliosis, and degenerative arthritis of the lower 
back.  A March 2004 X-ray report notes degenerative changes 
with spondylolithesis at L4, L5, and S1.  

A decision of the SSA, dated in August 2004, shows that the 
SSA determined that the veteran was disabled as of May 2001, 
with severe hearing loss, degenerative disc disease, knee 
problems, and depression.  An October 2004 SSA decision notes 
that the veteran's primary diagnosis was "disorders of the 
back (discogenic and degenerative)," and that his secondary 
diagnosis was "affective; or mood disorders."  

A VA examination report, dated in July 2007, notes thoracic 
kyphosis, thoracolumbar scoliosis, and short right leg, "all 
congenital."  The report indicates that the veteran's 
scoliosis and shortened right leg were not caused by his 
degenerative disc disease of the lumbar spine, providing more 
evidence against these claims.  
 
The veteran's February 1996 entrance examination report shows 
that the veteran's lower extremities, and spine, were 
clinically evaluated as normal.  Given the foregoing, a 
shortened right leg, and scoliosis, were not "noted" upon 
entrance to service, and the presumption of soundness 
applies.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
However, the July 2007 VA examination report states that both 
of these conditions are congenital.  This opinion is clear 
and unmistakable evidence that both of the claimed conditions 
(assuming both exist) pre-existed the veteran's service.  

In any event, the claims must be denied because service 
connection may be granted for congenital defects, and there 
is no competent evidence to show that the veteran's shortened 
right leg, or scoliosis, was subject to a superimposed 
disease or injury.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 
(2004).  In this regard, although service connection is in 
effect for degenerative disc disease of the lumbar spine, the 
July 2007 VA examiner specifically determined that neither 
the shortened right leg, nor scoliosis, were caused by his 
lumbar degenerative disc disease.  

With regard to the veteran's claim that these conditions were 
caused or aggravated by his service-connected degenerative 
disc disease of the lumbar spine, there is no competent 
evidence in support of this assertion.  See 38 C.F.R. 
§ 3.310.  Further, the Board finds that the post-service 
medical record provides evidence against such a finding, 
clearly indicating no association between service and the 
disorders at issue.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issues on appeal are based on the 
contentions that a shortened right leg, and scoliosis, are 
not congenital in nature, and were discovered after service, 
but are nevertheless related to service or a service-
connected disability, and these are not contentions capable 
of lay diagnosis.  See Espiritu; Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).   

Furthermore, when the veteran's service medical records 
(which do not show that he was ever found to have a shortened 
right leg, or scoliosis, and do not show that he sustained a 
superimposed disease or injury to either of the claimed 
conditions) are considered in conjunction with the post-
service medical record (which shows that the claimed 
conditions are congenital, and which do not contain competent 
evidence to show or indicate that they were caused or 
aggravated by a service-connected disability), the Board's 
finds that the medical evidence outweighs the veteran's 
contention that he has a shortened right leg, and scoliosis 
that are not congenital, and that are related to his service, 
or a service-connected disability.  

The veteran argues that he is entitled to an increased rating 
for service-connected depression, evaluated as 50 percent 
disabling prior to January 26, 2004, and as 70 percent 
disabling thereafter.  

The veteran was not treated for psychiatric symptoms during 
service.  Rather, in February 2003, the RO granted service 
connection for depression, on the basis that it was caused by 
his service-connected low back condition.  The RO evaluated 
his depression as 50 percent disabling, with an effective 
date for service connection of October 7, 2002.  The veteran 
appealed the issue of entitlement to an initial evaluation in 
excess of 50 percent.  

In November 2007, the RO increased the veteran's evaluation 
for his depression to 70 percent, with an effective date of 
January 26, 2004.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
initial evaluation issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2007), the veteran did not receive treatment 
for psychiatric symptoms during service.  Prior to the date 
of service connection, the only relevant medical evidence is 
an examination report, dated in August 2002, by R.E.O.H., 
Ph.D., that was apparently undertaken in association with the 
veteran's SSA claim.  This report shows that the veteran 
complained that he could not get on the floor and play with 
his children due to back pain.  He also complained that he 
quit his job after one month due to back pain.  The Axis I 
diagnosis was major depressive disorder, moderate to severe.  
The Axis V diagnosis was a GAF score of 52 (current) and 54 
(high for the past year).  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4. 

The RO has evaluated the veteran's depression under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9434.  Under DC 9434, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
or motivation in mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: Suicidal ideations; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

A GAF score between 41 and 50 suggests serious symptoms or 
any serious impairment in social, occupational or school 
functioning.  GAF scores between 51 and 60 are reflective of 
moderate symptoms (e.g., flat effect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupation, or school functioning, e.g., few friends, 
conflicts with peers or coworkers).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").  

Prior to January 26, 2004, the relevant medical evidence 
consists of a VA examination report, dated in January 2003, 
and an August 2003 VA progress note.  

The VA examination report shows that the veteran complained 
of back pain, feeling withdrawn, and being depressed.  He 
also complained that he could not get a job, that he slept 
poorly, and that he lost interest in activities that he used 
to do.  He complained that he was "stressed" that he cannot 
play actively with his children, that he feels like giving 
up, and that he has passive suicidal thoughts, but no serious 
attempts.  He stated that he lived alone and that he had been 
separated from his wife for five months, stating that his 
wife cannot deal with his "not caring."  

On examination, he was alert and oriented times three.  There 
was mild psychomotor retardation.  Speech was slow and 
monotonous tone.  He was verbal and logical, with no evidence 
of acute psychotic symptoms.  Mood was anxious and depressed.  
Affect was flat and blunted   He claimed to have passive 
thoughts of suicide, but denied plans or intent.  He denied 
homicidal thoughts.  Short-term memory was "down," and 
coping abilities were fair.  The Axis I diagnoses were mood 
disorder secondary to back problems with chronic pain, with 
depressive features, rule out major depressive disorder, 
mild, recurrent, with no psychotic symptoms.  The Global 
Assessment of Functioning score was "53-55 range."  The 
examiner noted moderate and significant impairments in areas 
of social and industrial functioning.  

The August 2003 VA progress note shows that the veteran 
complained that he did not have a warm and intimate 
relationship with his wife, that he could not play with his 
children the way he wanted, and that he had argued with his 
wife because he refused to go waterskiing the week before.  
He stated that after he argued with his wife he went to a bar 
and got into a fight.  He stated he was five credits away 
from his bachelor's degree, "and is grieving for that, but 
his having trouble seeing what he has left."  He reported 
having "fleeting suicidal thoughts, not very often, mainly 
when he gets angry."  He stated that he never thought 
seriously or formulated any plan to kill or harm anyone else.  
Memory was noted to appear grossly intact, and speech was 
goal-directed.  Mood was depressed and he appeared sad.  
Thoughts were coherent and logical and there was no evidence 
of any thought disorder.  The assessment was depression, and 
the GAF score was 60.  

The Board finds that an evaluation in excess of 50 percent 
prior to January 26, 2004 is not warranted.  The veteran's 
symptoms are not sufficiently severe to have resulted in 
occupational and social impairment with reduced reliability 
and productivity, and the Board has determined that the 
preponderance of the evidence shows that the veteran's 
depression more closely resembles the criteria for not more 
than a 50 percent rating.  The veteran is shown to have 
primarily complained of depression, as well as a number of 
marital problems.  He has repeatedly blamed his back 
condition for a wide variety of other problems.  His 
depression was assigned GAF scores of between 53 and 55, and 
60, which suggest serious to moderate symptoms.  

As of January 26, 2004, the relevant medical evidence 
consists of VA examination reports, dated in January 2004, 
July 2007, and September 2007.  VA progress notes show 
treatment for other symptoms, but are remarkable for 
notations of major depressive disorder and tobacco use 
disorder.  

The January 2004 VA examination report indicates that the 
examination was performed on January 26, 2004.  This report 
was the basis for the RO's increase in the veteran's 
evaluation to 70 percent.  This report shows that the veteran 
complained that he could not play with his children the way 
he wanted to, due to back pain.  He further complained that 
he could not work due to back pain.  He also complained of 
poor sleep, poor concentration, low energy, feeling 
worthless, and that, "he no longer has interest in doing 
anything."  He reported having suicidal ideation with no 
plan or intent.  He denied psychiatric hospitalizations over 
the past year.  He complained that he avoided people and 
spent a lot of time alone, and that he spends most of his 
days "fiddling around the house trying to find something to 
do."  He stated that he was drinking two cases of beer per 
week, and that he had been in a fight three weeks before.  He 
denied homicidal ideation. 
The examiner noted that the veteran had been referred to a 
social worker for therapy, but that he had not followed up.  
He complained that he had no meaningful relationships except 
with his father.  On examination, he was alert and oriented 
times four.  He was moderately groomed and minimally 
cooperative.  Mood was dysphoric and affect was completely 
flat.  Thought content and processes were within normal 
limits.  There was no evidence of delusions or 
hallucinations.  There was no evidence of gross memory loss 
or impairment.  Speech was linear and coherent, and speech 
production was normal.  The examiner noted severe chronic 
depression that had left him significantly disabled.  The 
examiner noted that he was not receiving adequate treatment 
for his depression, and noted that he did not have a 
significant impairment in judgment.  The Axis I diagnosis was 
depressive disorder, single episode, chronic, severe without 
psychotic features, rule out alcohol abuse.  The Axis V 
diagnosis was a GAF score of 45, current.  

A July 2007 VA spine examination report notes that the 
veteran was alert and oriented times three, with appropriate 
behavior, apparent comprehension, and coherent answers.  
Affect was flat.  

The September 2007 VA examination report shows that the 
veteran stated that his condition was the same as it was at 
the time of his January 2004 examination report.  He 
complained that he still experience anxiety and depression, 
and that "nothing much has changed except that his back 
problems continue to plague and bother him more."  He stated 
that his activities "revolved around his back problems," 
and the report notes that he claimed he was unemployed and 
"not able to do a lot of things."  He complained that he 
felt chronically hopeless and helpless, and that he felt 
inadequate and worthless.  He complained that he was 
resentful of his teenage children because they were active 
and "he cannot be very much involved with them."  He 
reported sleep difficulties, that he didn't want to deal with 
people, irritability, declining sex drive, and that his wife 
was platonic and distant.  He was noted to be taking Robaxin 
and Lortab, but not to be receiving any psychiatric care.  He 
stated he drank alcohol three to four times a week.  On 
examination, he was alert and oriented times three.  He was 
fairly groomed.  He appeared sad and withdrawn, irritable, 
and frustrated.  Affect was dysphoric and flat.  Cognitive 
functions were within normal range.  Insight and judgment 
were fair.  There was no evidence of hypomanic symptoms.  The 
Axis I diagnosis was major depressive disorder, moderate, 
recurrent, without psychotic features (secondary to back 
problems).  The Axis V diagnosis was a GAF score of 48.  
 
The Board finds that as of January 26, 2004, an evaluation in 
excess of 70 percent is not warranted.  The veteran's GAF 
scores were 45 and 48, which show serious impairment, but are 
not per se evidence of total occupational and social 
impairment.  The evidence shows that he failed to follow up 
on recommended psychiatric treatment, and that he is not 
receiving psychiatric treatment, other than medication.  In 
addition, there is no evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  In 
this case, the veteran primarily complains of feeling 
depression, as well as hopeless, helpless, inadequate, and 
worthless.  He complained that he spends most of his days 
"fiddling around the house trying to find something to do." 
He repeatedly lamented that his back prevented him from 
working or functioning normally.  However, both examination 
reports show that the veteran was well-oriented.  His thought 
content and processes were within normal limits.  There is no 
evidence of delusions, hallucinations, gross memory loss or 
impairment.  Speech was essentially normal.  In summary, the 
evidence does not show that he has psychiatric symptoms that 
are shown to be so severe as to warrant a total disability 
rating.  

It is important for the veteran to understand that the 
evidence does not clearly support the currently evaluations, 
let alone higher evaluations. 

To the extent that the RO has assigned a total rating on the 
basis of individual unemployability due to service- connected 
disability (TDIU), effective as of January 26, 2004, this was 
apparently based on the combined effects of depression and 
back symptoms, and the record included a September 2007 VA 
opinion stated that he could not work due to hearing loss.  

Based on the foregoing, the Board finds that the evidence 
shows that the veteran does not have total occupational and 
social impairment due to his depression, and that the Board 
has determined that the preponderance of the evidence is 
against the claim that the veteran is totally impaired due to 
psychiatric symptoms.  The Board therefore finds that 
overall, the veteran's disability is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for a 100 percent rating under DC 
9434.  See 38 C.F.R. § 4.7.  

The veteran argues that he is entitled to an increased rating 
for  service-connected degenerative disc disease, lumbar 
spine, currently evaluated as 10 percent disabling.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1, the Board's discussion of the veteran's back 
symptoms in the analysis of his claim for scoliosis, and a 
shortened right leg, supra, is incorporated herein.  

In November 2001, the RO granted service connection for 
lumbosacral strain, evaluated as noncompensable (0 percent 
disabling).  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2005).  

In February 2002, the veteran filed a claim for a compensable 
rating.  In October 2002, the RO granted the claim to the 
extent that it increased his evaluation to 10 percent, with 
an effective date for the 10 percent rating of May 22, 2001.  
The veteran has appealed.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted for 
moderate limitation of motion.  

The Board finds that the criteria for a rating of 20 percent 
have been met.  An examination report, apparently completed 
in association with the veteran's claim for SSA benefits, 
dated in January 2003 (hereinafter "SSA examination 
report"), indicates that the examination was performed on 
January 6, 2003.  This report shows that he had forward 
flexion to 30 degrees, extension to 30 degrees, lateral 
rotation to 30 degrees (bilaterally), and lateral flexion to 
30 degrees (bilaterally).  Although it appears that a 
significantly greater range of motion was demonstrated just 
nine days later, in a VA examination report from an 
examination that took place of January 15, 2003, affording 
the veteran the benefit of all doubt, the Board finds that 
the demonstrated ranges of motion are representative of a 
moderate limitation of motion.  Accordingly, the Board finds 
that the criteria for a 20 percent rating are met as of that 
date, and that a 20 percent rating is warranted under DC 5292 
as of January 6, 2003.  

A rating in excess of 10 percent is not warranted prior to 
January 6, 2003.  With regard to DC 5292, the only recorded 
ranges of motion are found in an October 2002 VA examination 
report, which shows that the lumbar spine had forward flexion 
to 90 degrees, backward (extension) to 20 degrees, lateral 
rotation to 30 degrees, (bilaterally), and lateral flexion to 
40 degrees.  In the Board's judgment, these demonstrated 
ranges of motion are not representative of a moderate 
limitation of motion.  DC 5292.  

Prior to January 6, 2003, a rating in excess of 10 percent is 
not warranted under any other diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Under DC 5293 (as in effect prior to September 23, 2002), a 
20 percent rating is warranted for moderate intervertebral 
disc syndrome (IDS) with recurring attacks.  

The Board finds that prior to January 6, 2003, that the 
evidence does not show that the veteran has IDS to the 
required degree, and that the criteria for a rating in excess 
of 10 percent have not been met under DC 5293.  VA progress 
notes, dated in 2002, show complaints of back pain with 
radicular symptoms to the left leg.  The October 2002 VA 
spine examination report notes that a February 2002 VA MRI 
study revealed "very early degenerative disc changes of the 
lower three lumbar vertebrae and the lower two thoracic 
vertebrae without any focal disc herniations or protrusions, 
and no evidence of stenosis."  The diagnosis noted 
mechanical low back pain with history of lumbar strain, and 
underlying degenerative disc changes.  In summary, despite 
the veteran's constant complaints, the evidence does not show 
that he was ever diagnosed with IDS, and the evidence is 
insufficient to show that that he had moderate IDS with 
recurring attacks.  Accordingly, the criteria for a rating in 
excess of 10 percent under DC 5293 (as in effect prior to 
September 23, 2002) are not shown to have been met prior to 
January 6, 2003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), a 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  However, the 
aforementioned October 2002 VA spine examination report does 
not show that the veteran had muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, nor is there any other medical evidence to 
show that these symptoms were present.  Accordingly, the 
criteria for a rating in excess of 10 percent under DC 5295 
are not shown to have been met prior to January 6, 2003.  

The Board further notes that, as discussed below, the 
schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the appeal.  At this point in the analysis, the 
Board will simply note that under 38 C.F.R. § 4.71a, DC 5293 
(effective September 23, 2002), a 20 percent rating is 
warranted for IDS, with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  

In this case, the aforementioned evidence does not show that 
he was ever diagnosed with IDS prior to January 6, 2003, and 
the evidence is insufficient to show that he had 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  The 
Board therefore finds that the criteria for a rating in 
excess of 10 percent under DC 5293 (as in effect September 
23, 2002), and DC 5295, have not been met prior to January 6, 
2003.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also 
considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the veteran repeatedly complained 
of pain, a January 2002 VA progress note indicates that he 
could walk on his heels and toes.  A March 2002 VA progress 
note states that ambulation was normal, with normal motor 
function and reflexes.  The October 2002 VA examination 
report shows that although he complained of pain on motion, 
his motor strength was 5/5 and that he could walk on his 
tiptoes and heels, with difficulty.  He walked without 
antalgic gait, and there was no swelling, spasm, 
discoloration, or increased warmth.  There were no findings 
to show sensory deficits, and the evidence does not otherwise 
show functional loss due to pain to warrant a rating in 
excess of 10 percent.  

In particular, the Board notes the lack of such findings as 
neurological impairment, loss of strength, incoordination, 
and/or muscle atrophy.  In summary, when the ranges of motion 
in the back are considered together with the evidence showing 
functional loss -- to include the findings pertaining to 
neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 10 
percent prior to January 6, 2003.  38 C.F.R. § 4.71a, DC's 
5292 and 5293; DeLuca.  

As of January 6, 2003, a rating in excess of 20 percent is 
not warranted.  

With regard to DC 5292, under 38 C.F.R. § 4.71a, DC 5292 (as 
in effect prior to September 26, 2003), a 40 percent rating 
is warranted where the limitation of motion in the lumbar 
spine is severe.  

The Board finds that a rating in excess of 20 percent under 
DC 5292 is not warranted.  In addition to the previously 
discussed January 2003 SSA examination report, the evidence 
includes a January 2003 VA examination report, which 
indicates that the examination was performed on January 15, 
2003.  This report shows that on examination, the lumbar 
spine notes that he had "good range of motion in the lower 
back" with "right and left range" (presumably, lateral 
rotation) of 45 degrees (specific degrees of flexion and 
extension were not provided, although pain was noted at 30 
degrees of flexion, with no pain on extension).  The July 
2007 VA examination report shows that he had forward flexion 
to 70 degrees, extension to 20 degrees, lateral rotation to 
45 degrees (bilaterally), and lateral flexion to 30 degrees 
(bilaterally).  In summary, in the Board's judgment, the 
demonstrated ranges of motion are not representative of a 
severe limitation of motion.  Of particular note, the Board 
has weighed the ranges of motion in the January 2002 SSA and 
VA examination reports, and finds that when this evidence in 
viewed in context with demonstrated ranges of motion in the 
July 2007 VA examination report, that that the preponderance 
of the evidence shows that the criteria for a 40 percent 
rating under DC 5292 (as in effect prior to September 26, 
2003) have not been met.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5295.  The ranges of motion, and the X-ray 
and MRI evidence, have previously been discussed, and there 
is evidence of degenerative disc disease.  However, the 
evidence is insufficient to show listing of whole spine to 
opposite side, positive Goldthwait's sign, loss of lateral 
motion with osteo-arthritic changes, or some of the above 
with abnormal mobility on forced motion.  Based on the 
foregoing, the Board finds that overall, the evidence does 
not show that the veteran's low back disorder is manifested 
by symptomatology that more nearly approximates the criteria 
for an evaluation of 40 percent under DC 5295, and that the 
preponderance of the evidence is against a 40 percent 
evaluation.  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect September 23, 
2002), a 40 percent rating is warranted for IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

The January 2003 SSA examination report shows that no 
paravertebral spasm was found, and that sensation was intact 
in the lower extremities.  Reflexes were 2/4 at the patellae 
and Achilles tendon, with no atrophy in the lower 
extremities, and normal muscle tone.  The diagnosis was back 
pain, with a notation that VA had diagnosed degenerative disc 
disease and scoliosis.  The January 2003 VA examination 
report notes that there were no obvious neurological 
findings.  There was no diagnosis.  Two GMC reports, dated in 
December 2003 and March 2004, show diagnoses of degenerative 
disc disease.  These reports note muscle spasm on 
examination, with no focal deficits on neurological 
examination.  A July 2007 VA examination report contains 
diagnoses of flattening of thoracic kyphosis, thoracolumbar 
scoliosis, and short right leg, as well as lumbar 
degenerative disc disease with L5-S1 radiculitis.  The report 
notes the following: there were no palpable spasms or 
tenderness; there was no atrophy or hypertrophy; he had 
bilaterally equal sensation to pinprick and light touch; he 
had 2+/4 equal, bilateral deep tendon reflexes at the 
patellae, and 1+ at the Achilles; he had normal toe walking, 
heel walking, and heel-to-toe walking.  In summary, there are 
no findings of neurological impairment warranting a 40 
percent rating, and the Board finds that the criteria for a 
40 percent rating under DC 5293 (as in effect September 23, 
2002), have not been met.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also 
considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
With regard to DC's 5292 and 5293, while the veteran has 
repeatedly complained of pain, the January 2003 SSA report 
shows the following: he was able to walk normal step, height, 
and length, without deviation from straight line, he had 
minimal squat, he had satisfactory tandem/heel to toe, he had 
strength of 4/5 on the left, and 5/5 on the right, and there 
was no atrophy in the lower extremities.  The January 2003 VA 
examination report indicates that there were no obvious 
neurological findings.  The July 2007 VA examination report 
shows the following: his motor strength was 4.5/5 on the 
left, and 5/5 on the right in the lower extremities; there 
was no atrophy; he had bilaterally equal sensation to 
pinprick and light touch; he had 2+/4 equal, bilateral deep 
tendon reflexes at the patellae, and 1+ at the Achilles; and 
he had normal toe walking, heel walking, and heel-to-toe 
walking.  

In summary, the evidence does not show functional loss due to 
pain to warrant a rating in excess of 20 percent.  In 
particular, the Board notes the lack of such findings as 
neurological impairment, loss of strength, incoordination, 
and/or muscle atrophy.  In summary, when the ranges of motion 
in the back are considered together with the evidence showing 
functional loss -- to include the findings pertaining to 
neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  38 C.F.R. § 4.71a, DC 5292; DeLuca.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  In 
addition, effective from September 26, 2003, the rating 
schedule for the spine was changed, at which time DC 5293 was 
changed to DC 5243, and DC 5290 was changed to DC 5237.   

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after August 22, 2002 and September 
23, 2002 (i.e., the effective dates of the new regulations).  
Therefore, the Board will address whether: (1) the veteran is 
entitled to a higher rating under the old criteria and (2) 
whether, for the period on and after September 23, 2002, and 
September 26, 2003, the veteran is entitled to a higher 
rating under either the old or the new criteria.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  

The General Rating Formula provides that a 40 percent 
evaluation is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  In addition, the regulation 
provides that intervertebral disc syndrome may be rated under 
either the General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board finds that a 40 percent rating is not warranted.  
The only recorded ranges of motion dated on or after the 
effective date for the General Rating Formula, i.e., 
September 26, 2003, (see VAOPGCPREC 3-2000), are found in the 
July 2007 VA examination report, which shows that the veteran 
had forward flexion to 70 degrees.  There is no evidence to 
show that he has favorable ankylosis of the entire 
thoracolumbar spine.  Nor is the evidence sufficient to show 
that he has muscle spasms or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  In this 
regard, the July 2007 VA examination report notes that the 
veteran has congenital thoracic kyphosis, a congenital short 
right leg, and congenital scoliosis, and that there were no 
spasms on examination.  His gait was "slightly broad-based 
due to discomfort."  In addition, the evidence is 
insufficient to show that the veteran has any associated 
neurological abnormalities.  See General Rating Formula, Note 
1.  Accordingly, the Board finds that a rating in excess of 
20 percent is not warranted under the General Rating Formula.  
38 C.F.R. § 4.71a, DC 5237.  

In deciding the veteran's increased evaluation claim for his 
lumbar spine, the Board has considered the determination in 
Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
The evidence of record supports the conclusion that the 
veteran is not entitled to additional increased compensation 
at any time within the appeal period, except as noted.  The 
Board therefore finds that the evidence is insufficient to 
show that the veteran had a worsening of the disability in 
issue, such that an increased evaluation is warranted, except 
as noted.    

The veteran asserts that he is entitled to an initial 
compensable evaluation for service-connected hearing loss.  

In March 2003, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable, with an 
effective date for service connection of October 7, 2002.  
The veteran has appealed the issue of entitlement to an 
initial compensable rating.  

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

A VA audiological examination report, dated in January 2003, 
notes that the veteran reported having difficulty hearing 
people, and that he had to turn up his television.  The 
report notes moderate to severe hearing loss between 1,000 Hz 
and 4,000 Hz for both AD (right ear) and AS (left ear).  The 
report contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
30
65
70
LEFT
N/A
35
30
70
80

These results show an average decibel loss of 51 in the right 
ear and 53 in the left ear.  Speech recognition ability was 
100 percent, right ear, and 98 percent, left ear.  

A VA audiological examination report, dated in August 2007, 
notes that the veteran reported having difficulty hearing, 
particularly in the presence of background noise.  The report 
notes mild to severe sloping sensorineural hearing loss 
between 500 Hz and 8,000 Hz bilaterally.  The report contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
30
70
75
LEFT
N/A
35
30
75
85

These results show an average decibel loss of 54 in the right 
ear and 56 in the left ear.  Speech recognition ability was 
92 percent, bilaterally.   

These test results show that the veteran's hearing in the 
left ear, and the right ear, is consistent with level I 
hearing.  See 38 C.F.R. § 4.85.  As such, a compensable 
rating is not warranted.  Id., Tables VI and VII.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  

The veteran asserts that he is entitled to an effective date 
prior to October 7, 2002 for service connection for 
depression.  He argues that the correct effective date should 
be May 22, 2001 (i.e., the day after separation from 
service), "due to the fact that during my last two years in 
the military I was unable to perform the job that I was 
trained for and unable to attend any other military 
training."  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(emphasis added).  If a claim for disability compensation is 
received within one year after separation from service, the 
effective date of entitlement is the day following separation 
or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2007).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).  

In this case, on October 7, 2002, the veteran filed a claim 
for service connection for "severe PTSD" (post-traumatic 
stress disorder).  In February 2003, the RO essentially 
determined that he did not have PTSD, but granted service 
connection for depression, as secondary to service-connected 
disability.  See 38 C.F.R. § 3.310.  The RO assigned an 
effective date for service connection for depression of 
October 7, 2002.  

The Board finds that the claim must be denied.  The Board 
finds no legal basis for awarding service connection for 
depression prior to October 7, 2002.  Specifically, there is 
no evidence of a formal claim or written intent to file a 
claim for service connection for depression that is dated 
prior to October 7, 2002.  See 38 C.F.R. § 3.155.  
Accordingly, the preponderance of the evidence is against the 
claim, and the claim must be denied.  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

In August 2001 (service connection for a low back injury), 
April 2002 (service connection for a shortened right leg, and 
scoliosis, and increased rating for lumbar spine disability), 
August 2002 (increased rating for lumbar spine disability), 
November 2002 (service connection for a shortened right leg, 
scoliosis, and bilateral hearing loss, and increased rating 
for lumbar spine disability), June 2003 (service connection 
for a shortened right leg, scoliosis, and bilateral hearing 
loss, and increased rating for lumbar spine disability, and 
higher initial evaluation for depression), and August 2006 
(all claims), the RO sent the veteran notice letters 
(hereinafter "VCAA notification letters") that informed him 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  With the exception of the August 2006 VCAA letter 
and the claim for an earlier effective date for service 
connection for depression, the VCAA notification letter were 
sent before the initial AOJ decisions.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  In 
this regard, the claim for an earlier effective date for 
service connection for depression did not require a VCAA 
letter prior to adjudication.  Specifically, a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide a VCAA notice if, based on 
the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in August 2006.  To the extent that the claims have 
been denied, no disability rating or effective date will be 
assigned; and any defect with respect to the content of the 
notice requirement was non-prejudicial.  Therefore, VA's duty 
to notify the appellant has been satisfied.  To the extent 
that the claim for an increased rating for degenerative disc 
disease of the lumbar spine has been granted, any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision. 

With regard to the claims for higher initial evaluations 
(depression and bilateral hearing loss), the Court, in 
Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in February 2003 (depression), and March 2003 
(bilateral hearing loss), a disability rating was assigned, 
and an effective date was established.  Therefore the 
veteran's claims were substantiated as of February 2003 and 
March 2003.  Any error in failing to provide §5103(a) notice 
could not be prejudicial to the veteran because the purpose 
of §5103(a) notice is to provide notice of what is required 
for the veteran to substantiate his claims, and here, his 
claims have been substantiated.  See Id. (holding that the 
Board does not commit prejudicial error in concluding that a 
VCAA-notice letter complied with § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in February 2003 and March 2003, the May 2004 
statement of the case, and the November 2007 supplemental 
statement of the case.  The veteran was afforded the 
opportunity for a hearing, but did not request one.  

With regard to the claim for an increased rating for a lumbar 
spine disability, the VCAA notices did not discuss the 
criteria for an increased rating, thus, the VCAA duty to 
notify has not been satisfied with respect to VA's duty to 
notify him of the information and evidence necessary to 
substantiate the increased rating claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notice what 
was needed.  Id.  Specifically, the May 2004 statement of the 
case listed the relevant criteria.  The veteran initially 
requested a hearing, and then withdrew his request, however, 
he has submitted written statements, and additional evidence, 
on a number of occasions.  As actual knowledge of the 
veteran's procedural rights has been demonstrated, and he has 
had a meaningful opportunity to participate in the 
development of his claim, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and SSA records.  Finally, the veteran has 
been afforded VA examinations, to include etiological 
opinions for the service connection claims.  The Board 
therefore concludes that decisions on the merits at this time 
do not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a shortened right leg is denied.  

Service connection for scoliosis is denied.  

A rating in excess of 50 percent for depression prior to 
January 26, 2004, and in excess of 70 percent thereafter, is 
denied.  

As of January 6, 2003, and no earlier, a rating of 20 
percent, and no more, for degenerative disc disease, lumbar 
spine, is granted, subject to provisions governing the 
payment of monetary benefits.  

A compensable rating for service-connected bilateral hearing 
loss is denied.  

An effective date prior to October 7, 2002 for service 
connection for depression is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


